Citation Nr: 0830867	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Homer H. Humphries, Jr., Esq.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has unverified active service from March 1967 to 
August 1971.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death and DIC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for the cause of the veteran's death and 
DIC was previously denied in a May 1972 rating decision.  
While the RO treated the appellant's December 2005 claim for 
service connection for the cause of the veteran's death and 
DIC as a new claim, the Board must treat the December 2005 
claim as an application to reopen a previously denied claim 
for service connection for the cause of the veteran's death 
and DIC.  The Board must then consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the May 1972 decision became final 
because the appellant's claim for service connection for the 
cause of the veteran's death and DIC expired in May 1973, one 
year after the date of the notice of the disallowance.

The claim for service connection for the cause of the 
veteran's death and DIC may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the appellant as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection for the cause of the veteran's death and 
DIC that were found insufficient at the time of the previous 
denial.  The question of what constitutes material evidence 
to reopen a claim for service connection for the cause of the 
veteran's death and DIC depends on the basis upon which the 
prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the appellant has not yet been 
notified as to the specific evidence necessary to reopen her 
claim service connection for the cause of the veteran's death 
and DIC.  On remand, the appellant should be so notified.

In support of her application to reopen her claim for service 
connection for the cause of the veteran's death and DIC 
benefits, the appellant has submitted a number of statements.  
Significantly, in a letter to the Board, dated May 27, 2008, 
the appellant's attorney stated that the appellant waived 
further consideration by the RO and that the following 
documents and additional evidence were enclosed:  amended 
Statement of Substantive Appeal; updated Appointment of 
Individual As Claimant's Representative (Form 21-22a); copies 
of FSA 782.02 and FSA 782.07; Affidavit of Margaret Smith-
Robinson as to facts; Affidavit of Margaret Smith-Robinson as 
to status of witnesses; Affidavit of Carla Johnson; Affidavit 
of Mamie R. Wilson; and Affidavit of Ernest C. Miller, M.D.  
However, there were no enclosures included in the mailing.  

In another letter to the Board, dated May 28, 2008, the 
appellant's attorney described what appear to be the same 
enclosures that he described in the May 27, 2008 letter.  
However, only an amended Statement of Substantive Appeal, 
Waiver of Regional Office Consideration, and updated Form 21-
22a were included.  Thus, the Board has not had the 
opportunity to consider the additional evidence as to the 
Florida law or the five affidavits described by the 
appellant's attorney.  Because these records may include the 
new and material evidence required to reopen the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death and DIC benefits, they are relevant 
and should be obtained.           38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Send the appellant a corrective 
notice under 38 U.S.C.A. § 5103(a) that:  
(1) notifies the appellant of the evidence 
and information necessary to reopen the 
claim for service connection for the cause 
of the veteran's death and DIC, (i.e., 
describes what new and material evidence 
is under the current standard); and (2) 
notifies the appellant of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection for the cause of the veteran's 
death and DIC that were found insufficient 
in the prior denial on the merits (i.e., 
an opinion finding that the appellant did 
not intentionally and wrongfully cause the 
death of the veteran).  38 U.S.C.A. § 
5103(a) (2007).

2.  Obtain, and associate with the claims 
file, the additional evidence described in 
the letters submitted in May 2008 by the 
appellant's attorney.  Specifically, the 
additional evidence required is as 
follows:  (1) copy of FSA 782.02; (2) copy 
of FSA 782.07; (3) Affidavit of Margaret 
Smith-Robinson as to facts; (4) Affidavit 
of Margaret Smith-Robinson as to status of 
witnesses; (5) Affidavit of Carla Johnson; 
(6) Affidavit of Mamie R. Wilson; and (7) 
Affidavit of Ernest C. Miller, M.D.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death and 
DIC.  If the decision remains adverse to 
the appellant, issue a supplemental 
statement of the case to the appellant and 
her attorney.  Allow the appropriate time 
for response, then return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




